           Case 1:16-cv-10860-PBS Document 219 Filed 01/04/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                   BOSTON DIVISION


    INTELLECTUAL VENTURES I, LLC and                          Case No. 1:16-cv-10860-PBS
    INTELLECTUAL VENTURES II, LLC,

                  Plaintiffs,

           v.

    LENOVO GROUP LTD., LENOVO (UNITED
    STATES) INC., LENOVOEMC PRODUCTS
    USA, LLC, and EMC CORP.,

                  Defendants.




                         JOINT PROPOSED ‘459 PATENT SCHEDULE

       Pursuant to the Court’s request, the parties jointly submit this proposed schedule for U.S.
Patent No. 6,968,459.

                          Event                                            Date
    Defendants to complete production of                January 7, 2019
    Technical Documents for the ’459 patent (LR
    16.6(d)(4))1
    Plaintiffs to complete production of                January 7, 2019
    Prosecution History documents, Ownership
    Evidence, and documents showing the Real
    Parties in Interest for the ’459 patent (LR
    16.6(d)(1)(B)-(D))
    Exchange terms and proposed constructions           January 25, 2019
    for ‘459 patent (LR 16.6(e)(1)(A))
    Confer re: proposed terms for the ‘459 patent       February 1, 2019
    (LR 16.6(e)(1)(B))
    File Joint Claim Construction Chart for the         February 8, 2019
    ‘459 patent (LR 16.6(e)(1)(D))



1
 Defendants will produce source code, if any, relevant to functionality properly identified in the
infringement contentions pursuant to the procedures set forth in the Agreed Protective Order.



                                                    1
       Case 1:16-cv-10860-PBS Document 219 Filed 01/04/19 Page 2 of 4



Simultaneous Opening Claim Construction              March 1, 2019
Briefs on the ‘459 patent (LR 16.6(e)(2))
Tutorial filing (LR 16.6(e)(6))                      March 1, 2019
Simultaneous Response Briefs on the ‘459             March 29, 2019
patent (LR 16.6(e)(4))
Claim Constructing Hearing on the ‘459               April 12, 2019
patent
Mediation                                            30 days after Claim Construction Ruling
Completion of Written Discovery relating to          60 days after Claim Construction Ruling
the ’459 Patent (last to serve written
discovery)
Completion of Fact Discovery relating to the         90 days after Claim Construction Ruling
‘459 patent
Opening Expert Disclosures relating to the           120 days after Claim Construction Ruling
‘459 patent (on issues on which the party
bears the burden of proof)
Rebuttal Expert Disclosures relating to the          150 days after Claim Construction Ruling
‘459 patent
Close of Expert Discovery relating to the ‘459       180 days after Claim Construction Ruling
patent
Dispositive Motions on the ‘459 patent or            210 days after Claim Construction Ruling
Daubert Motions (only one dispositive motion
and one Daubert motion per party)
Oppositions                                          240 days after Claim Construction Ruling
Replies                                              247 days after Claim Construction Ruling
Hearing on Dispositive Motions on the ‘459           260 days after Claim Construction Ruling (to
patent or Daubert Motions                            be set by Court)
Final Pretrial Disclosures (Fed. R. Civ. P.          60 days after Ruling on Dispositive Motions
26(a)(3))
Final Pretrial Conference                            90 days after Ruling on Dispositive Motions
Trial                                                120 days after Ruling on Dispositive Motions




                                                 2
       Case 1:16-cv-10860-PBS Document 219 Filed 01/04/19 Page 3 of 4




Dated: January 4, 2019                           Dated: January 4, 2019

/s/ Cynthia D. Vreeland (w/ permission)          /s/ Brian D. Ledahl_________________
Cynthia D. Vreeland (BBO #635143)                Brian D. Ledahl (CA SBN 186579)
Shirley X. Li Cantin (BBO #675377)               bledahl@raklaw.com
Wilmer Cutler Pickering Hale and Dorr LLP        Marc A. Fenster (CA SBN 181067)
60 State Street                                  mfenster@raklaw.com
Boston, MA 02109                                 Adam S. Hoffman (CA SBN 218740)
Telephone: 617-526-6000                          ahoffman@raklaw.com
Facsimile: 617-526-5000                          Theresa M. Troupson (CA SBN 301215)
cynthia.vreeland@wilmerhale.com                  ttroupson@raklaw.com
shirley.cantin@wilmerhale.com                    RUSS AUGUST & KABAT
dana.burwell@wilmerhale.com                      12424 Wilshire Boulevard 12th Floor
Attorneys for Defendant                          Los Angeles, California 90025
EMC Corporation                                  Telephone: (310) 826-7474
                                                 Facsimile: (310) 826-6991
/s/ Christopher Centurelli (w/ permission)
Christopher Centurelli (BBO #640974)             David S. Godkin (BBO #196530)
David A. Simons (BBO #638740)                    godkin@birnbaumgodkin.com
K&L Gates LLP                                    James E. Kruzer (BBO #670827)
State Street Financial Center                    kruzer@birnbaumgodkin.com
One Lincoln Street                               BIRNBAUM & GODKIN, LLP
Boston, MA 02111                                 280 Summer Street
Telephone: 617-261-3100                          Boston, MA 02210
Facsimile: 617-261-3175                          Telephone: (617) 307-6100
christopher.centurelli@klgates.com               Facsimile: (617) 307-6101
david.simons@klgates.com
                                                 Attorneys for Plaintiffs
Ranjini Acharya (CA SB No. 290877)               INTELLECTUAL VENTURES I, LLC and
K&L Gates LLP                                    INTELLECTUAL VENTURES II, LLC,
620 Hansen Way
Palo Alto, CA 94304
Telephone: 650-798-6765
Facsimile: 650-798-6765
ranjini.acharya@klgates.com

Attorneys for Defendants Lenovo (United
States) Inc., LenovoEMC, Products, USA,
LLC, and NetApp, Inc.




                                             3
         Case 1:16-cv-10860-PBS Document 219 Filed 01/04/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE
       I hereby certify that the counsel of record who are deemed to have consented to electronic

service are being served on January 4, 2019, with a copy of this document via the Court’s CM/ECF
system per Local Rule CV-5(a)(3). Any other counsel of record will be served by electronic mail,
facsimile transmission and/or first class mail on this same date.


                                                         /s/ Brian D. Ledahl




                                                 4
